      Case 2:19-cv-05685-DWL Document 55 Filed 06/04/20 Page 1 of 3



 1   Alexis E. Danneman (#030478)
     Sarah R. Gonski (# 032567)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8201
 4   Facsimile: 602.648.7000
     SGonski@perkinscoie.com
 5   ADanneman@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Marc E. Elias*
 7   John Devaney*
     Amanda R. Callais*
 8   K’Shaani O. Smith*
     Zachary J. Newkirk*
 9   Christina A. Ford*
     PERKINS COIE LLP
10   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
11   Telephone: 202.654.6200
     Facsimile: 202.654.6211
12   melias@perkinscoie.com
     jdevaney@perkinscoie.com
13   acallais@perkinscoie.com
     kshaanismith@perkinscoie.com
14   znewkirk@perkinscoie.com
     christinaford@perkinscoie.com
15
     *Admitted pro hac vice
16
     Attorneys for Plaintiffs
17
18
19                              UNITED STATES DISTRICT COURT

20                                  DISTRICT OF ARIZONA

21
     Voto Latino Foundation, Priorities USA,       No. 2:19-cv-05685-DWL
22   Shelby Aguallo,
23                        Plaintiffs,              JOINT STATUS REPORT
                                                   REGARDING SETTLEMENT
24          v.                                     AGREEMENT AND REQUEST
                                                   FOR ADDITIONAL TIME TO
25   Katie Hobbs, in her official capacity as      FINALIZE SETTLEMENT
26   Arizona Secretary of State,

27                        Defendant.

28
       Case 2:19-cv-05685-DWL Document 55 Filed 06/04/20 Page 2 of 3



 1          Plaintiffs Voto Latino Foundation, Priorities USA, and Shelby Aguallo
 2   (“Plaintiffs”) and Defendant the Arizona Secretary of State (“Secretary”), pursuant to this
 3   Court’s May 21, 2020 Order, Doc. 54, file the instant notice to inform the Court of the status
 4   of the Parties’ settlement negotiations.
 5          On May 20, 2020, the Parties reached a settlement in principle. Since that time, the
 6   Parties have been diligently working together to draft the corresponding settlement
 7   documentation and memorialize their agreement. The Parties are making good progress and
 8   expect to reach a final agreement soon. However, the Parties require additional time to
 9   finalize the documentation.
10          Considering this, the Parties jointly ask this Court to allow the Parties two additional
11   weeks, until June 18, 2020, to finalize the settlement agreement. The Parties will update the
12   Court on the status of the settlement at that time.
13          Dated: June 4, 2020
14
15
      s/     Amanda R. Callais                       s/ Kara Karlson
16    Alexis E. Danneman (# 030478)                  Kara Karlson (#029407)
      Sarah R. Gonski (# 032567)
17    PERKINS COIE LLP                               Mark Brnovich
18    2901 North Central Avenue, Suite 2000          Attorney General
      Phoenix, Arizona 85012-2788                    Linley Wilson (#027040)
19                                                   Kara M. Karlson (#029407)
      Marc E. Elias*                                 Dustin Romney (#034728)
20
      John Devaney*                                  2005 North Central Avenue
21    Amanda R. Callais*                             Phoenix, AZ 85004-1592
      K’Shaani O. Smith*
22    Zachary J. Newkirk*                            Mary R. O’Grady (#011434)
23    Christina A. Ford*                             Emma J. Cone-Roddy (#034285)
      PERKINS COIE LLP                               OSBORN MALEDON, P.A.
24    700 Thirteenth Street NW, Suite 600            2929 North Central Avenue, Suite 2100
      Washington, D.C. 20005-3960                    Phoenix, AZ 85012-2793
25
26    *Admitted pro hac vice                         Counsel for Defendant
      Attorneys for Plaintiffs
27
28

                                                    -2-
       Case 2:19-cv-05685-DWL Document 55 Filed 06/04/20 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on June 4, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                          s/Michelle DePass
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
